Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 7 submitted on 06/21/2022 have been considered but are not persuasive.

Applicant stated:
Applicants assert that Satou and Arimatsu fail to disclose, at least, "receiving, from a controller of a robot, movement parameters reflecting movement of the robot manipulated by a user as the user is teaching the robot" (emphasis added) as required by amended independent claim 1. 
Thus, as neither of Satou nor Arimatsu discloses the above quoted features of claim 1, Applicant assert that the combination of Satou and Arimatsu fails to disclose the above quoted features.

Examiner respectfully disagrees. Under BRI, examiner’s interpretation for the limitation is:
Movement information is received by robot controller when user moves the robot during teaching. In view of examiner’s interpretation:

Satou teaches: receiving, from a controller of a robot, movement parameters reflecting movement of the robot manipulated by a user as the user is teaching the robot (column 7 lines 52-67, disclosing calculating, after the robot has been moved by hand-guiding or jog-feeding to a teaching point which has already been taught in the selected single line, at least one of a position error between the teaching point and a position of the robot after movement and an orientation error between an orientation of the tool of the robot at the teaching point and the orientation of the tool of the robot after movement, and re-teaching the teaching point when at least one of the position error and the orientation error is within a respective predetermined range. Movement parameters are position and orientation of robot after user has moved the robot for teaching i.e. after manipulation. Column 3 lines 58-63, disclosing robot controller and teaching pendant serve as teaching device). Therefore user moves a robot in order to teach it, controller of robot determines where it has been moved i.e. movement parameters in order to compare the moved position with a teaching point. 

Furthermore column 4 lines 12-23 and figure 3A, disclosing five teaching points A1 to A5 are shown. Teaching point A1 is the operation start position of the robot 10 and teaching point A2 is a passing position. Teaching points A3 to A5 are the vertex positions of the box-type workpiece W. After teaching the teaching point A1 as the operation start position, the human 11 teaches the teaching point A2 by moving the tool T of the robot 10 by hand-guiding or the like. The teaching point A3 is taught by moving the tool T of robot 10 to one vertex of workpiece W in the same manner. Next, teaching points A4 and A5 are taught by moving the tool T along the edges of workpiece W, therefore an end position as well as intermediate positions (passing position) is also taught and compared with for error. Therefore movement parameters of entire motion of robot is determined by robot controller and compared, hence movement parameters are received by a unit/program/module that performs the comparison.

Therefore Satou teaches the limitations presented in arguments, and in combination with Arimatsu teaches claim 1. Claims 6 and 7 recite same limitations as of claim 1, hence Satou modified through Arimatsu also teaches claims 6 and 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-11, 15, 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Satou (US 11173601) in view of Arimatsu (US 20200356235).

For claim 1, Satou teaches: A method for robotic programming (column 1 line 16, disclosing present invention relates to a teaching device for performing the teaching operations of a robot and a teaching method), comprising: 

manipulating, by a user, a robot by physically moving the robot via direct contact by the user (figure 1 and column 4 lines7-11, the human 11 (operator) teaches the robot 10 at least one teaching point by hand-guiding or jog-feeding in a predetermined manner); 

receiving, from a controller of a robot, movement parameters reflecting movement of the robot manipulated by a user as the user is teaching the robot(column 7 lines 52-67, disclosing calculating, after the robot has been moved by hand-guiding or jog-feeding to a teaching point which has already been taught in the selected single line, at least one of a position error between the teaching point and a position of the robot after movement and an orientation error between an orientation of the tool of the robot at the teaching point and the orientation of the tool of the robot after movement, and re-teaching the teaching point when at least one of the position error and the orientation error is within a respective predetermined range. Movement parameters are position and orientation of robot after user has moved the robot for teaching i.e. after manipulation); 

Satou does not teach moving a first data model of a robot, according to the movement parameters;
calculating, in response to the first data model touching a second data model of a virtual object, parameters of a first force to be fed back to the user for feeling touch by the robot on a physical object corresponding to the virtual object that exists in simulation only, the virtual object being a work piece; and
sending the parameters of the first force to the controller of the robot, to drive the robot to feed back the first force to the user.

Arimatsu teaches: moving a first data model device, according to the movement parameters ([0031], disclosing information regarding the movement of the position of the user's hand may be acquired by detecting the movement of the operation device 20 by a camera (not illustrated), for example, or may be obtained on the basis of a detection result of an acceleration sensor or the like included in the operation device. [0047], disclosing when the user moves the user's hand in the direction of the virtual object in order to grasp the virtual object in the virtual space with reference to the image in the virtual space, the information processing apparatus 1 receives information regarding the movement amount of the hand from the operation device 20 (S2), for example, and the position of the manipulator in the virtual space is moved for setting by the movement amount according to the movement amount of the hand. Abstract, disclosing information indicating an operation from the user is received, a virtual manipulator for operating the virtual object is displayed in the virtual space in accordance with the received information indicating the operation. Virtual manipulator is a first data model);

calculating, in response to the first data model touching a second data model of a virtual object, parameters of a first force to be fed back to the user for feeling touch by the robot on a physical object corresponding to the virtual object that exists in simulation only, the virtual object being a work piece (Abstract, disclosing an operation from the user is received, a virtual manipulator for operating the virtual object is displayed in the virtual space in accordance with the received information indicating the operation, the magnitude of a virtual force applied to the virtual object by the virtual manipulator is determined, and information indicating the determined magnitude of the force is presented to the user. Virtual object is second data model and exists in simulation only, and Virtual manipulator is first data model. Determined magnitude of force is parameters of first force to be fed back to the user. As virtual manipulator manipulates the virtual object, the virtual object is a workpiece); and 
sending the parameters of the first force to the controller of the robot, to drive the device to feed back the first force to the user ([0026], disclosing control unit 11 determines the magnitude of the virtual force given to the virtual object by the virtual manipulator, and presents information indicating the determined magnitude of the force to the user).

As object of Satou is to performing robot teaching by moving the manipulator via direct contact (Abstract, disclosing hand-guiding or jog-feeding to teaching a robot to a teaching a robot). It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Satou to moving a first data model of a robot, according to the movement parameters;
calculating, in response to the first data model touching a second data model of a virtual object, parameters of a first force to be fed back to the user for feeling touch by the robot on a physical object corresponding to the virtual object; and sending the parameters of the first force to the controller of the robot, to drive the robot to feed back the first force to the user to enable precise robot teaching providing prompt and natural feedback to operator (See Arimatsu [0069-0071]).

Examiner acknowledges that Satou teaches of position and orientation parameters of robot and not explicitly movement parameters.
Therefore in the alternative Arimatsu teaches receiving, from a controller, movement parameters reflecting movement of the device manipulated by a user ([0016], disclosing a system including a computer device such as a home game machine, and includes an information processing apparatus 1 such as a home game machine body and an operation device 20 connected to the information processing apparatus. [0031], disclosing information regarding the movement of the position of the user's hand may be acquired by detecting the movement of the operation device 20 by a camera (not illustrated), for example, or may be obtained on the basis of a detection result of an acceleration sensor or the like included in the operation device. [0047], disclosing when the user moves the user's hand in the direction of the virtual object in order to grasp the virtual object in the virtual space with reference to the image in the virtual space, the information processing apparatus 1 receives information regarding the movement amount of the hand from the operation device 20 (S2), for example, and the position of the manipulator in the virtual space is moved for setting by the movement amount according to the movement amount of the hand).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to receiving, from a controller, movement parameters reflecting movement of the device manipulated by a user to determine user intended robot movement and accurately reach robot operation.

Claims 6 and 7 recite same limitation as of claim 1, hence are rejected under same basis.

For claim 3, modified Satou teaches: The method of claim 1, 

Satou does not teach: further comprising, moving, after a second data model is gripped by the first data model, the second data model together with the first data model; 

calculating, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is simulated in, parameters of a third force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment; and 
sending parameters of the third force to the controller of the robot, to drive the robot to feed back the third force to the user.

Arimatsu teaches: further comprising, moving, after a second data model is gripped by the first data model, the second data model together with the first data model ([0043], disclosing when one portion of the manipulator is in contact with the virtual object, the virtual object is moved in the direction of the force, assuming that a force is applied to the portion. Further, when two or more manipulator parts are in contact with the virtual object, it is determined that the virtual object is caught by the manipulator, and the position of the virtual object is moved in conformity with the amount of movement of the manipulator (represents the state of grabbing and moving); 

calculating, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is simulated in, parameters of a force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment ([0047], disclosing  when the user moves the user's hand in the direction of the virtual object in order to grasp the virtual object in the virtual space with reference to the image in the virtual space, the information processing apparatus 1 receives information regarding the movement amount of the hand from the operation device. Virtual space is third environment., [0071], disclosing control of the vibration mode here includes, as an example, control for changing the amplitude such as increasing the amplitude as the magnitude of the force represented by the received information is larger, or control for changing the cycle of vibration such as shortening the vibration cycle as the magnitude of the force represented by the received information is larger. Further, the vibration may be generated intermittently, and the time length during a period without vibration may be controlled in accordance with the magnitude of the force represented by the received information); and 
sending parameters of the force to the controller of the robot, to drive the robot to feed back the force to the user ([0072], disclosing control of the vibration mode here includes, as an example, control for changing the amplitude such as increasing the amplitude as the magnitude of the force represented by the received information is larger, or control for changing the cycle of vibration such as shortening the vibration cycle as the magnitude of the force represented by the received information is larger. Further, the vibration may be generated intermittently, and the time length during a period without vibration may be controlled in accordance with the magnitude of the force represented by the received information. According to this, the magnitude of sound or vibration, the frequency, the tempo of vibration (period of the intermittent vibration), or the like changes in response to the information regarding the magnitude of the force determined in the information processing apparatus 1, so that the user can know how much (virtual) force the user is holding a virtual object with, and detailed adjustments can be applied to the force, thereby improving user's operability).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to further comprising, moving, after a second data model is gripped by the first data model, the second data model together with the first data model; 
calculating, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is simulated in, parameters of a third force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment; and sending parameters of the third force to the controller of the robot, to drive the robot to feed back the third force to the user as taught by Arimatsu to provide a different force feedback signal for different operations of virtual robot. Although Arimatsu does not explicitly disclose a third force, it would have been obvious to one having ordinary skill in the art to add additional parameters of force for different operations of virtual robot: See also MPEP 2144.04 Duplication of parts. 

Claim 9 and 18 recite same limitation as of claim 3, hence are rejected under same basis.

For claim 4, modified Satou teaches: The method of claim 1, 

Satou does not explicitly teach: further comprising, before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot

Arimatsu teaches: before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot ([0006], disclosing determining a magnitude of a virtual force applied by the virtual manipulator to the virtual object, and presenting means for presenting information indicating the determined magnitude of the force to the user. [0026], disclosing control unit 11 determines the magnitude of the virtual force given to the virtual object by the virtual manipulator, and presents information indicating the determined magnitude of the force to the user. Therefore when force is applied on an object, the force information is provided to user. Virtual manipulator has to touch virtual object in order to exert force, therefore they have to be within a threshold distance of each other. And as force indication is only provided to user when virtual force exerted, no indication is provided when virtual manipulator and virtual object are not near each other i.e. outside threshold distance).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot as taught by Arimatsu to provide virtual force information only when it is exerted on virtual object. Thereby eliminating false positives.

Claim 10 and 19 recite same limitation as of claim 4, hence are rejected under same basis.

For claim 5, modified Satou teaches: The method of claim 4, 

Satou does not explicitly teach: further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch; calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance; and sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user.

Arimatsu teaches providing different force feedback to user ([0071] control of the vibration mode here includes, as an example, control for changing the amplitude such as increasing the amplitude as the magnitude of the force represented by the received information is larger, or control for changing the cycle of vibration such as shortening the vibration cycle as the magnitude of the force represented by the received information is larger. Further, the vibration may be generated intermittently, and the time length during a period without vibration may be controlled in accordance with the magnitude of the force represented by the received information. According to this, the magnitude of sound or vibration, the frequency, the tempo of vibration (period of the intermittent vibration), or the like changes in response to the information regarding the magnitude of the force determined in the information processing apparatus 1, so that the user can know how much (virtual) force the user is holding a virtual object with, and detailed adjustments can be applied to the force, thereby improving user's operability).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch; calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance; and sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user as taught by Arimatsu to improve user’s operability. Furthermore modification provides a feedback that alerts user before exerting force on or touching virtual object so that user can mentally adapt to expected change in virtual workspace: See also MPEP 2144.04 Duplication of parts.

Claims 11 and 20 recite same limitation as of claim 5, hence are rejected under same basis.

For claim 15, modified Satou teaches: The method of claim 3, 
Satou does not explicitly teach: further comprising, before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot.

Arimatsu teaches: before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot ([0006], disclosing determining a magnitude of a virtual force applied by the virtual manipulator to the virtual object, and presenting means for presenting information indicating the determined magnitude of the force to the user. [0026], disclosing control unit 11 determines the magnitude of the virtual force given to the virtual object by the virtual manipulator, and presents information indicating the determined magnitude of the force to the user. Therefore when force is applied on an object, the force information is provided to user. Virtual manipulator has to touch virtual object in order to exert force, therefore they have to be within a threshold distance of each other. And as force indication is only provided to user when virtual force exerted, no indication is provided when virtual manipulator and virtual object are not near each other i.e. outside threshold distance).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot as taught by Arimatsu to provide virtual force information only when it is exerted on virtual object. Thereby eliminating false positives.
For claim 16, modified Satou teaches: The method of claim 15, 

Satou does not explicitly teach: further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch; calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance; and sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user.

Arimatsu teaches providing different force feedback to user ([0071] control of the vibration mode here includes, as an example, control for changing the amplitude such as increasing the amplitude as the magnitude of the force represented by the received information is larger, or control for changing the cycle of vibration such as shortening the vibration cycle as the magnitude of the force represented by the received information is larger. Further, the vibration may be generated intermittently, and the time length during a period without vibration may be controlled in accordance with the magnitude of the force represented by the received information. According to this, the magnitude of sound or vibration, the frequency, the tempo of vibration (period of the intermittent vibration), or the like changes in response to the information regarding the magnitude of the force determined in the information processing apparatus 1, so that the user can know how much (virtual) force the user is holding a virtual object with, and detailed adjustments can be applied to the force, thereby improving user's operability).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch; calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance; and sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user as taught by Arimatsu to improve user’s operability. Furthermore modification provides a feedback that alerts user before exerting force on or touching virtual object so that user can mentally adapt to expected change in virtual workspace: See also MPEP 2144.04 Duplication of parts.

For claim 21, modified Satou teaches: The method of claim 1, 

Satou does not explicitly teach: wherein the calculating the parameters of the first force includes:
calculating a second force to be fed back to the robot by the virtual object; and
calculating the first force based on the second force.

However as modified Satou teaches of calculating a first force fed back to user through teaching of Arimatsu and first force is information indicating magnitude of force (Arimatsu, Abstract, disclosing an operation from the user is received, a virtual manipulator for operating the virtual object is displayed in the virtual space in accordance with the received information indicating the operation, the magnitude of a virtual force applied to the virtual object by the virtual manipulator is determined, and information indicating the determined magnitude of the force is presented to the user), it would have been obvious to one having ordinary skill in the art to calculating a second force to be fed back to the robot by the virtual object; and calculating the first force based on the second force to define second force strictly in virtual environment and translate it to physical environment as first force. Modification allows a more refined feedback to user by amplifying or attenuating second force for user ease, comfort etc.

For claim 22, modified Satou teaches: The method of claim 4, 

Satou does not explicitly teach: further comprising, in response to the distance not being relatively larger than the first distance threshold and the first data model not being in contact with the second data model:
turning on the switch;
calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance; and
sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user.

Arimatsu teaches providing different force feedback to user ([0071] control of the vibration mode here includes, as an example, control for changing the amplitude such as increasing the amplitude as the magnitude of the force represented by the received information is larger, or control for changing the cycle of vibration such as shortening the vibration cycle as the magnitude of the force represented by the received information is larger. Further, the vibration may be generated intermittently, and the time length during a period without vibration may be controlled in accordance with the magnitude of the force represented by the received information. According to this, the magnitude of sound or vibration, the frequency, the tempo of vibration (period of the intermittent vibration), or the like changes in response to the information regarding the magnitude of the force determined in the information processing apparatus 1, so that the user can know how much (virtual) force the user is holding a virtual object with, and detailed adjustments can be applied to the force, thereby improving user's operability).
Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to in response to the distance not being relatively larger than the first distance threshold and the first data model not being in contact with the second data model: turning on the switch; calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance; and sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user as taught by Arimatsu to improve user’s operability. Furthermore modification provides a feedback that alerts user before exerting force on or touching virtual object so that user can mentally adapt to expected change in virtual workspace: See also MPEP 2144.04 Duplication of parts.

Claims 2, 8, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Satou (US 11173601) in view of Arimatsu (US 20200356235) and Blumenfeld (US 20170091999).

For claim 2, modified Satou teaches: The method of claim 1, 

Satou does not teach: wherein the calculating of the parameters of the first force includes: calculating parameters of the first force according to at least one kind of a parameter of the physical object corresponding to the virtual object, the at least one kind of parameter including at least one of: parameters of geometry; parameters of physical properties; or parameters of position.

Arimatsu teaches: wherein the calculating of the parameters of the first force includes: calculating parameters of the first force according to at least one kind of a parameter the virtual object, the at least one kind of parameter including at least one of: parameters of geometry; parameters of physical properties; or 
parameters of position ([0030], disclosing the virtual space setting processing section 111 generates information indicating that the designated virtual object is arranged at a position in the virtual space designated by the application program. [[0043], disclosing when two or more manipulator parts are in contact with the virtual object, it is determined that the virtual object is caught by the manipulator, and the position of the virtual object is moved in conformity with the amount of movement of the manipulator (represents the state of grabbing and moving). As virtual object is moved when grabbed and moved by virtual manipulator and [0026], disclosing control unit 11 determines the magnitude of the virtual force given to the virtual object by the virtual manipulator, and presents information indicating the determined magnitude of the force to the user. Therefore magnitude of force fed back to user is calculated according to position of virtual object). 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to : wherein the calculating of the parameters of the first force includes: calculating parameters of the first force according to at least one kind of a parameter the virtual object, the at least one kind of parameter including parameters of position as taught by Arimatsu to accurately present force parameters to user when virtual robot touches virtual object.

Modified Satou does not teach: calculating parameters of the first force according to at least one kind of a parameter of the physical object corresponding to the virtual object.

Blumenfeld teaches determining parameters of virtual object according to parameters of physical object ([0056], disclosing determining a specific virtual configuration of the virtual robot in the virtual environment reflecting the specific configuration of the corresponding real object in the real scene).

As Satou teaches of precisely teaching robot for workpieces (column 1 line 39, disclosing the positions at which the robot contacts with/is spaced from the workpiece, it is necessary to set the position and orientation of the robot especially precisely). It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to calculating parameters of the first force according to at least one kind of a parameter of the physical object corresponding to the virtual object as taught by Blumenfeld to accurately teach robot to work on workpieces.

Claim 8 and 17 recite same limitation as claim 2, hence are also rejected under same basis.

For claim 12, modified Satou teaches: The method of claim 2, 

Satou does not teach: further comprising, moving, after a second data model is gripped by the first data model, the second data model together with the first data model; 

calculating, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is simulated in, parameters of a third force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment; and 
sending parameters of the third force to the controller of the robot, to drive the robot to feed back the third force to the user.

Arimatsu teaches: further comprising, moving, after a second data model is gripped by the first data model, the second data model together with the first data model ([0043], disclosing when one portion of the manipulator is in contact with the virtual object, the virtual object is moved in the direction of the force, assuming that a force is applied to the portion. Further, when two or more manipulator parts are in contact with the virtual object, it is determined that the virtual object is caught by the manipulator, and the position of the virtual object is moved in conformity with the amount of movement of the manipulator (represents the state of grabbing and moving); 

calculating, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is simulated in, parameters of a force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment ([0047], disclosing  when the user moves the user's hand in the direction of the virtual object in order to grasp the virtual object in the virtual space with reference to the image in the virtual space, the information processing apparatus 1 receives information regarding the movement amount of the hand from the operation device. Virtual space is third environment., [0071], disclosing control of the vibration mode here includes, as an example, control for changing the amplitude such as increasing the amplitude as the magnitude of the force represented by the received information is larger, or control for changing the cycle of vibration such as shortening the vibration cycle as the magnitude of the force represented by the received information is larger. Further, the vibration may be generated intermittently, and the time length during a period without vibration may be controlled in accordance with the magnitude of the force represented by the received information); and 
sending parameters of the force to the controller of the robot, to drive the robot to feed back the force to the user ([0072], disclosing control of the vibration mode here includes, as an example, control for changing the amplitude such as increasing the amplitude as the magnitude of the force represented by the received information is larger, or control for changing the cycle of vibration such as shortening the vibration cycle as the magnitude of the force represented by the received information is larger. Further, the vibration may be generated intermittently, and the time length during a period without vibration may be controlled in accordance with the magnitude of the force represented by the received information. According to this, the magnitude of sound or vibration, the frequency, the tempo of vibration (period of the intermittent vibration), or the like changes in response to the information regarding the magnitude of the force determined in the information processing apparatus 1, so that the user can know how much (virtual) force the user is holding a virtual object with, and detailed adjustments can be applied to the force, thereby improving user's operability).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to further comprising, moving, after a second data model is gripped by the first data model, the second data model together with the first data model; 
calculating, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is simulated in, parameters of a third force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment; and sending parameters of the third force to the controller of the robot, to drive the robot to feed back the third force to the user as taught by Arimatsu to provide a different force feedback signal for different operations of virtual robot. Although Arimatsu does not explicitly disclose a third force, it would have been obvious to one having ordinary skill in the art to add additional parameters of force for different operations of virtual robot: See also MPEP 2144.04 Duplication of parts. 

For claim 13, modified Satou teaches: The method of claim 2, 

Satou does not explicitly teach: further comprising, before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot

Arimatsu teaches: before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot ([0006], disclosing determining a magnitude of a virtual force applied by the virtual manipulator to the virtual object, and presenting means for presenting information indicating the determined magnitude of the force to the user. [0026], disclosing control unit 11 determines the magnitude of the virtual force given to the virtual object by the virtual manipulator, and presents information indicating the determined magnitude of the force to the user. Therefore when force is applied on an object, the force information is provided to user. Virtual manipulator has to touch virtual object in order to exert force, therefore they have to be within a threshold distance of each other. And as force indication is only provided to user when virtual force exerted, no indication is provided when virtual manipulator and virtual object are not near each other i.e. outside threshold distance).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Satou to before the first data model touches the second data model, measuring a distance between the first data model and the second data model; and turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot as taught by Arimatsu to provide virtual force information only when it is exerted on virtual object. Thereby eliminating false positives.

For claim 14, modified Satou teaches: The method of claim 13, 

Satou does not explicitly teach: further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch; calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance; and sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user.

Arimatsu teaches providing different force feedback to user ([0071] control of the vibration mode here includes, as an example, control for changing the amplitude such as increasing the amplitude as the magnitude of the force represented by the received information is larger, or control for changing the cycle of vibration such as shortening the vibration cycle as the magnitude of the force represented by the received information is larger. Further, the vibration may be generated intermittently, and the time length during a period without vibration may be controlled in accordance with the magnitude of the force represented by the received information. According to this, the magnitude of sound or vibration, the frequency, the tempo of vibration (period of the intermittent vibration), or the like changes in response to the information regarding the magnitude of the force determined in the information processing apparatus 1, so that the user can know how much (virtual) force the user is holding a virtual object with, and detailed adjustments can be applied to the force, thereby improving user's operability).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch; calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance; and sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user as taught by Arimatsu to improve user’s operability. Furthermore modification provides a feedback that alerts user before exerting force on or touching virtual object so that user can mentally adapt to expected change in virtual workspace: See also MPEP 2144.04 Duplication of parts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664